CATANIA, J.,
Defendant, James P. Cannon, Jr., was tried on the charge of arson of the Edgmont Inn and the burning of an automobile in Marple Township.
*720In his brief and argument before the court en banc, defendant’s sole basis for a new trial was that he was forced to stand trial in his prison clothes. At the time of trial, defendant had been incarcerated in the State penitentiary and had arrived at the Broadmeadows Prison the morning of his trial. His attorney objected to his being tried in the clothing that he was wearing and not the clothing of his choice. We described defendant’s clothing in the record which appeared to be lightweight summer clothing, a gabardine-type shirt and trousers. There was no indication on the clothing that it was prison garb.
In his brief, defendant cites a number of cases from other jurisdictions which held that defendant’s rights were violated because he was tried in prison clothing. In each of these cases, the clothing was very obviously “prison clothing” in that either prison numbers or the names of the prisons were emblazoned across the uniforms.
In the instant case, members of defendant’s family were in court during the entire proceedings. The case was originally called to trial at 11:42 a.m.; motions were made at side bar; a jury selected and sworn at 12:15 p.m.; thereafter, the assistant district attorney opened to the jury and the court recessed at 12:27 p.m. until 2 p.m. There is no indication that prior to trial or during the noon recess any effort or attempt by defendant or his family was made to procure other clothing.
Furthermore, defendant took the stand in his own defense and in his direct testimony told the jury that he was presently serving a sentence of 10 to 20 years as a result of being convicted in a number of burglaries.
It is for these reasons that we denied defendant’s motion for a new trial.